Case 2:19-cr-20020-PKH Document 83                Filed 08/22/19 Page 1 of 13 PageID #: 187
                                                                             US DISTRICT COURT
                                                                          WESTERN DIST ARKANSAS
                                                                                         FILED

                                                                                     AUG 22 2019
                          IN THE UNITED.STATES DISTRICT COURT                  DOUGLASRYOUNG,Clerk
                             WESTERN DISTRICT OF ARKANSAS                       By
                                   FORT SMITH DIVISION


 UNITED STATES OF AMERICA                     )
                                              )
  V.                                          )       CRIMINAL NO. 2:19CR20020-004
                                              )
 CORY JEREMIAH PHILLIPS                       )



                                       PLEA AGREEMENT

        Pursuant to Rule 1 l(c)(l) of the Federal Rules of Criminal Procedure, the parties hereto

 acknowledge that they have entered into negotiations which have resulted in this Agreement. The

 agreement of the parties is as follows:

                                   COUNT OF CONVICTION

        1.      The Defendant, CORY JEREMIAH PHILLIPS, hereby agrees to plead guilty to

 Count One of the Indictment charging that the Defendant knowingly and intentionally combined,

 conspired, confederated and agreed with each other, and with others known and unknown to the ,

 Grand Jury to distribute a controlled substance, namely, a mixture or substance that contained a
                                                                                             I



 detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title

 21 U.S.C. § 841(a)(l), all in violation of Title 21 U.S.C. § 846. If the Court accepts this Plea

 Agreement, once the Court has pronounced sentence, the United States will dismiss the Forfeiture

 Allegation of the Indictment.

         ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA(S)

        2.      The Defendant has fully discussed with defense counsel the facts of this case and

 the elements of the crime to which the Defendant is pleading guilty. The Defendant has committed

 each of the elements of the crime to which the Defendant is pleading guilty, and admits that there


                                            Page 1 of13
Case 2:19-cr-20020-PKH Document 83                 Filed 08/22/19 Page 2 of 13 PageID #: 188




 is a factual basis for this guilty plea. The following facts are true and undisputed:

                a.      The CORY JEREMIAH PHILLIPS Drug Trafficking Organization

 (PHILLIPS DTO) has been in operation in the Western District of Arkansas and elsewhere for the

 past five years. Credible and reliable information has revealed that the DTO distributed multi-

 pound quantities of methamphetamine on a weekly basis. The investigation has revealed that

 Russell Hofer, Ryan Miller, Chris Murphy, Megan Casey, and Quan Phung were members of the

 PHILLPS DTO.

                b.      From June 2018 to the present, the Drug Enforcement Administration

 (DEA) has been investigating the Phillips DTO. Through confidential source (CS) interviews, CS

 controlled purchases, telephone toll analysis, search warrants and physical surveillance, Agents

 determined that CORY JEREMIAH PHILLIPS is the head of the Phillips DTO and the DTO

 operated in the Western District of Arkansas. CORY JEREMIAH PHILLIPS utilized close

 associates, like Hofer, Murphy, Miller, and Phung that he trusted in order to distribute large

 quantities of methamphetamine and collect drug debts in the Crawford and Sebastian County area,

 as well as in the Eastern District of Oklahoma.

                c.      Through Confidential Source (CS) controlled purchases, physical and

 electronic surveillance, Agents determined multi-pound quantities of methamphetamine were

 delivered by vehicle to leaders in the Phillips DTO. These deliveries were orchestrated by CORY

 JEREMIAH PHILLIPS           but PHILLIPS        did   not physically make        contact with the

 methamphetamine. Members in the DTO, such as Hofer, Miller, Murphy, and Phung received

 pound quantities as directed by CORY JEREMIAH PHILLIPS. The proceeds from the sale of

 methamphetamine were directed back to CORY JEREMIAH PHILLIPS.

                d.      A confidential source (CS) was developed in June of 2018. Information



                                              Page 2 of13
Case 2:19-cr-20020-PKH Document 83                 Filed 08/22/19 Page 3 of 13 PageID #: 189




 provided by the CS was verified through text messages, toll analysis and surveillance. The CS

 stated   that   CORY     JEREMIAH        PHILLIPS     obtained    approximately     30   pounds    of

 methamphetamine at a time. The CS advised CORY JEREMIAH PHILLIPS had individuals

 involved in the DTO store the illicit drugs at their residences, thus negating Phillips' risk of being

 caught with the controlled substances.

                 e.     On August 25, 2018, a post Miranda interview was conducted with a

 Cooperating Defendant (CD#l). CD#l advised he/she had been selling methamphetamine to make

 money for a living. The CD#l admitted the approximately 23 ounces of methamphetamine he/she

 had when arrested belonged to CD#l and that he/she obtained the methamphetamine from Ryan

 Miller. CD#l stated that in the weeks before CD#l 's arrest, CD#l received approximately a pound

 of methamphetamine a day from Ryan Miller and that Ryan Miller was supplied by CORY

 JEREMIAH PHILLIPS. CD#l              stated that he/she owed Miller $14,500 for fronted

 methamphetamine.

                 f.     In April 2019, a post Miranda interview was conducted with Cooperating

 Defendant #3 (hereinafter CD#3). During this interview, CD#3 advised that he/she transported

 large quantities of methamphetamine and marijuana at the direction of CORY JEREMIAH

 PHILLIPS. CD#3 advised that he/she worked for CORY JEREMIAH PHILLIPS as a transporter

 of methamphetamine to other members of the PHILLIPS DTO. CD#3 advised that from the fall

 of 2017 to early 2019, he/she routinely delivered multi pound quantities of methamphetamine to

 members of the PHILLIPS DTO, which included Ryan Miller, Quan Phung and Christopher

 Murphy. CD#3 said from March 2018 through December 2018, CD#3 delivered approximately 25

 pounds ofmethamphetamine a week for CORY JEREMIAH PHILLIPS. CD#3 further stated that

 he/she would receive all or partial payment from members of the PHILLIPS DTO for the



                                             Page 3 of13
Case 2:19-cr-20020-PKH Document 83              Filed 08/22/19 Page 4 of 13 PageID #: 190




 methamphetamine delivered. CD#3 advised that he/she would almost daily deliver the drug

 proceeds to CORY JEREMIAH PHILLIPS at the PHILLIPS' residence located in Uniontown,

 Arkansas. CD#3 further stated that on multiple occasions he/she witnessed members of the

 PHILLIPS DTO deliver the proceeds from the sale of methamphetamine to CORY JEREMIAH

 PHILLIPS in Uniontown, Arkansas. CD#3 and CORY JEREMIAH PHILLIPS spoke in person in

. reference to the sale of methamphetamine by the PHILLIPS DTO and CD#3 advised that those

 conversations would often take place at CORY ·JEREMIAH PHILLIPS residence in Uniontown,

 Arkansas.

                g.     On March 26, 2019, law enforcement conducted a post Miranda interview

 with Cooperating Defendant #4 (hereinafter CD#4) in reference to CD#4 obtaining

 methamphetamine from Miller. CD#4 was arrested on March 2, 2019 in possession of

 approximately one (1) pound of methamphetamine following a traffic stop in, Leflore County,

 Oklahoma. CD#4 stated that he/she left Miller's residence after meeting with Miller and obtaining

 the methamphetamine from         Miller. CD#4 advised that he/she had been obtaining

 methamphetamine from Miller since January of 2019 and he/she had obtained pound quantities

 three or four times from Milfor since January 2019. CD#4 advised that he/she would go to Miller's

 residence and the deals would routinely take place in the living room or the bedroom of the

 residence.

               h.      The Defendant, CORY JEREMIAH PHILLIPS stipulates and agrees that

 he conspired with others to distribute more than 500 grams of a mixture or substance containing

 methamphetamine in the Western District of Arkansas, Fort Smith Division.

                                     ADVICE OF RIGHTS

        3.     The Defendant hereby acknowledges that he has been advised of and fully



                                           Page 4 of13
Case 2:19-cr-20020-PKH Document 83                   Filed 08/22/19 Page 5 of 13 PageID #: 191




 understands the following constitutional and statutory rights:

                a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                        one provided to him and paid for at the United States' expense;
                 b.     to persist in his plea of not guilty;
                _c.     to have a speedy and public trial by jury;
                 d.     to be presumed innocent until proven guilty beyond a reasonable doubt;
                 e.     to confront and examine wiµiesses who testify against him;
                 f.     to call witnesses on his behalf;
               _g.      to choose to testify or not testify and that no one could force the Defendant
                        to testify; and,
                h.      to have at least 30 days to prepare for trial.

                                       WAIVER OF RIGHTS

         4.     The Defendant hereby acknowledges that he understands with respect to the count

 to which he pleads guilty, he thereby WAIVES all of the rights listed as (b) through (h) of the

 above paragraph.

                             WAIVER OF ACCESS TO RECORDS

        5.      The Defendant hereby waives all rights, whether asserted directly or by a

 representative, to request or receive from any department or agency of the United State any

 records pertaining to the investigation or prosecution of this case, including without limitation any

 records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy

 Act of 1974, 5 U.S.C. § 552a.

                                 WAIVER OF "HYDE" CLAIM

        6.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C.

 § 3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the

 investigation or prosecution of this matter.




                                                Page 5 of 13
Case 2:19-cr-20020-PKH Document 83                 Filed 08/22/19 Page 6 of 13 PageID #: 192




              EFFECTS OF BREACH OF rms AGREEMENT BY DEFENDANT

         7.     The Defendant agrees that if after signing this Plea Agreement the Defendant

 commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

 Defendant provides information to the Probation Office or the Court that is intentionally

 misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

 term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

 Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

 of this Plea Agreement which shall release the United States from any and all restrictions or

 obligations placed upon it under the terms of this Agreement and the United States shall be free to

 reinstate dismissed charges or pursue additional charges against.the Defendant. The Defendant

 shall, however, remain bound by the terms of the agreement, anq will not be allowed to withdraw

 this plea of guilty unless permitted to do so by the Court.

        8.      The Defendant further agrees that a breach of any provisions of this Plea Agreement

 shall operate as a WAIVER of Defendant's rights under Rule 11 (f) of the Federal Rules of Criminal

 Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

 to use and to introduce into evidence any one or more of the following:

                a.      admissions against interest, both oral and written, made by the Defendant
                        to any person;                                                    .
                b.      statements made by the Defendant during his change of plea hearing;
                c.      the factual basis set forth in the Plea Agreement;
                d.      any testimony 'given under oath in these proceedings or to a grand jury or a
                        petit jury;
                e.      any and all physical evidence of any kind which the Defendant has provided
                        to the United States; and,
                f.      any and all information provided by the Defendant to the United States'
                        attorneys, or to federal , state, county, and/or local law enforcement officers.




                                              Page 6 of13
Case 2:19-cr-20020-PKH Document 83                  Filed 08/22/19 Page 7 of 13 PageID #: 193




                                      MAXIMUM PENALTIES

        9.        The Defendant hereby acknowledges that he has been advised of the maximum

 penalties for the count to which he is pleading guilty. By entering a plea of guilty to Count One

 of the Indictment, the Defendant agrees that he faces:

        Count One
              a.         a maximum term of life imprisonment;
              b.         a mandatory minimum term of 10 years imprisonment;
              c.         a maximum fine of $10,000,000;
              d.         both imprisonment and fine;
              e.         a term of supervised release for not less than 5 years which begins after
                         release from prison;
                  f.     a possibility of going back to prison if the Defendant violates the conditions
                         of supervised release; and,
                  g.     a special assessment of $100.00 for each count of conviction.

                           CONDITIONS OF SUPERVISED RELEASE

        10.       The Defendant acknowledges that if a term of supervised release is imposed as part

 of the sentence, the Defendant will be subject to the standard conditions of supervised release as

 recommended by the United States Sentencing Commission and may be subject to other special

 conditions of supervised release as determined by the Court.            The standard conditions of

 supervised release are as follows:

              a. The Defendant shall report to the probation office in the federal judicial district
                 where he is authorized to reside within 72 hours of release from imprisonment,
                 unless the probation officer instructs the Defendant to report to a different probation
                 office or within a different timeframe.
              b. After initially reporting to the probation office, the Defendant will receive
                 instructions from the court or the probation officer about how and when to report to
                 the probation officer, and the Defendant shall report to the probation officer as
                 instructed.
              c. The Defendant shall not knowingly leave the federal judicial district where he is
                 authorized to reside without first getting permission from the court orthe probation
                 officer.
              d. The Defendant shall answer truthfully the questions asked by the probation officer.
              e. The Defendant shall live at a place approved by the probation officer. If the
                 Defendant plans to change where he lives or anything about his living arrangements
                 (such as the people the Defendant lives with), the Defendant shall notify the


                                               Page 7 of13
Case 2:19-cr-20020-PKH Document 83                   Filed 08/22/19 Page 8 of 13 PageID #: 194




                    probation officer at least 10 days before the change. If notifying the probation
                     officer at least 10 days in advance is not possible due to unanticipated
                     circumstances, the Defendant shall notify the probation officer within 72 hours of
                     becoming aware of a change or expected change.
               f.   The Defendant shall allow the probation officer to visit the Defendant at any time
                     at his home or elsewhere, and the Defendant shall permit the probation officer to
                    take any items prohibited by the conditions of the Defendant' s supervision that he
                    observes in plain view.
               g.   The Defendant shall work full time (at least 30 hours per week) at a lawful type of
                    employment, unless the probation officer excuses the Defendant from doing so. If
                    the Defendant does not have full-time employment he shall try to find full-time
                    employment, unless the probation officer excuses the defendant from doing so. If
                    the Defendant plans to change where the Defendant works or anything about his
                    work {such as the position or the job responsibilities), the Defendant shall notify
                    the probation officer at least 10 days before the change. lfnotifying the probation
                    officer at least 10 days in advance is not possible due to unanticipated
                    circumstances, the Defendant shall notify the probation officer within 72 hours of
                    becoming aware of a change or expected change.
               h.   The Defendant shall not commtmicate or interact with someone the Defendant
                    knows is engaged in criminal activity. If the Defendant knows someone has been
                    co1)victed of a felony, the Defendant shall not knowingly communicate or interact
                    with that person without first getting the permission of the probation officer.
               1.   If the Defendant is arrested or questioned by a law enforcement officer, the
                    Defendant shall notify the probation officer within 72 hours.
               J.   The Defendant shall not own, possess, or have access to a firearm, ammunition,
                    destructive device, or dangerous weapon (i.e., anything that was designed, or was
                    modified for, the specific purpose of causing bodily injury or death to another
                    person, such as nunchakus or Tasers).
               k.   The Defendant shall not act or make any agreement with a law enforcement agency
                    to act as a confidential human source or informant without first getting the
                    permission of the court.
               l.   If the probation officer determines that the Defendant poses a risk to another person
                    (including an organization), the probation officer may require the Defendant to
                    notify the person about the risk and the Defendant shall comply with that
                    instruction. The probation officer may contact the person and confirm that the
                    Defendant has notified the person about the risk.
               m.   The Defendant shall follow the instructions of the probation officer related to the
                    conditions of supervision.

                                  PAYMENT OF MONETARY PENALTIES

        11 .        The Defendant agrees that monetary penalties to include special assessments, fine,

 and/or restitution imposed by the Court will be (i) subjecfto immediate enforcement as provided

 in 18 U.S.C. § 3613c, and (ii), submitted to the Treasury Offset Program so that any federal

                                                Page 8 of13
Case 2:19-cr-20020-PKH Document 83                  Filed 08/22/19 Page 9 of 13 PageID #: 195




 payment such as an income tax refund or transfer of returned property the defendant receives may

 be offset and applied to federal debt without affecting the periodic payment schedl:1le ordered by

 the Court.

                                        NO OTHER CHARGES

           12.    The United States agrees that no other federal charges, which stem from the

 activities described in the Indictment, will be brought against the Defendant in the Western District

 of Arkansas.

           SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

           13.    The parties acknowledge that the Court shall consult, and take into· account the

 United States Sentencing Commission Guidelines in determining the sentence, but that the Court

 is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

 range.

                 AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

           14.    The Defendant acknowledges that discussions have taken place concerning the

 possible guideline range, which might be applicable to this case. The Defenda~t agrees that any

 discussions merely attempt to guess at what appears to be the correct guideline range and do not

 bind the District Court. Further, the Defendant acknowledges that the actual range may ~e greater

 than contemplated by the parties. In the event that the actual guideline range is greater than the

 parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

 guilty.

                              RELEVANT CONDUCT CONSIDERED

       · 15.      At the sentencing hearing, the United State_s will be permitted to bring to the Court's

 attention, and the Court will be permitted to consider, all relevant information with respect to ·the



                                                Page 9 of13
Case 2:19-cr-20020-PKH Document 83                Filed 08/22/19 Page 10 of 13 PageID #: 196




  Defendant's background, character and conduct, including the conduct that is the subject of this

  investigation for which he has not been charged up to the date of this Agreement, and/or which is

  the basis for any of the counts which will be dismissed pursuant to this Agreement, as provided by

  § 1B 1.3 of the Sentencing Guidelines.

                                              PERJURY

          16.    In the event that it is determined that the Defendant has not been truthful with the

  Court as to any statements made while under oath, this Plea Agreement shall not be construed to

  protect the Defendant from prosecution for perjury or false statement.·

                           CONCESSIONS BY THE UNITED STATES

          17.    The United States agre.es not to object to a recommendation by the Probation Office

  or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

  offense level for acceptance ofresponsibility. If the offense level in the Presentence Report is 16 .

  or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

  receive two points for acceptance of responsibility, the United States agrees to move for an

  additional one-point reduction for acceptance ofresponsibility for a total of three points. However,

  the United States will not be obligated to move for an additional one-point reduction or recommend

  any adjustment for acceptance ofresponsibility if the Defendant engages in conduct inconsistent

  with acceptance ofresponsibility including, but not limited to, the following a) falsely denies, or

  makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

  falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

  the Court or probation officer, or d) materially breaches this Plea Agreement in any way.




                                             Page 10 of13
Case 2:19-cr-20020-PKH Document 83                  Filed 08/22/19 Page 11 of 13 PageID #: 197




                         UNITED STATES' RES~RVATION OF RIGHTS

          18.     Although the United States agr~es not to object to certain findings by the Probation

  Office or to rulings of the Court, it reserves the right to:

                  a.      make all facts known to the Probation Office and to the Court;
                  b.      call witnesses and introduce evidence in support of the Presentence Report;
                  c.      contest and appeal any finding of fact or application of the Sentencing
                          Guidelines;
                  d.      contest and appeal any departure from the appropriate Guideline range; and,
                  e.      defend all rulings of the District Court on appeal including those rulings
                          which may be contrary to recommendations made or positions taken by the
                          United States in this Plea Agreement which are favorable to the Defendant.


                        NO RIGHT TO WITHDRAW THE GUILTY PLEA

          19.     The United States' concessions on sentencing options are· non-binding and made

  pursuant to Rule 1 l(c)(l)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

  should reject the Defendant's requests or recommendations for certain findings of fact or

  applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the ·

  guilty plea.

                         AGREEMENT NOT BINDING ON THE COURT

          20.    The parties agree ·that nothing in this Agreement binds the District Court to:

                 a.      make any specific finding of fact;
                 b.      make any particular application of the Sentencing Guidelines;
                 c.      hand down any specific sentence;
                 d.      accept any stipulation of the parties as contained in this Plea Agreement;
                         and,
                 e.      accept this Plea Agr~ement.




                                               Page 11 of13
Case 2:19-cr-20020-PKH Document 83                 Filed 08/22/19 Page 12 of 13 PageID #: 198




         21 .    The United States and the Defendant acknowledge that the Court has an obligation

  to review the Presentence Report before it accepts or rejects this Plea Agreement.

                      AGREEMENT DOES NOT BIND ANY OTHER ENTITY

         22.     The parties agr:e that this Plea Agreement does not bind any governmental entity

  other than the United States Attorney's Office for the Western District of Arkansas.

                                      SPECIAL ASSESSMENT

        ·23.     The Defendant agrees to pay $100 as the special assessment in this case.

                             REPRESENTATIONS BY DEFENDANT

         24.    By signing this Plea Agreement, the Defendant acknowledges that:

                 a.      The Defendant has read this Agreement (or has had this Agreement read to
                         him) and has carefully reviewed every part of it with defense counsel.
                b.       The Defendant fully understands this Plea Agreement and is not under the
                         influence of anything that could impede the Defendant's ability to fully
                         understand this Plea Agreement.
                c.       No promises, agreements, understandings, or conditions have been made or
                         entered into in connection with the decision to plead guilty except those set
                         forth in this Plea Agreement.
                d.       The ·Defendant is satisfied with the legal services provided by defense
                         counsel in connection with this Plea Agreement and matters related to it.
                e.       The Defendant has entered into this Plea Agreement freely, voluntarily, and
                         without reservation and the Defendant's desire to enter a plea of guilty is not
                         the result of threats or coercion directed at the Defendant or anyone
                         connected with the Defendant.

                        REPRESENTATIONS BY DEFENSE COUNSEL

         25.    By signing this Plea Agreement, counsel for the Defendant acknowledges that:

                a.      Counsel has carefully reviewed every part of this Agreement with the
                        Defendant and this Agreement accurately and completely sets forth the
                        entire agreement between the United States and the Defendant.
                b.      Counsel has explained the ramifications of the Plea Agreement to the
                        Defendant, and believes that the Defendant understands this Plea
                        Agreement, what rights are being lost by pleading guilty, and what the
                        United States has agreed to do in exchange for the plea of guilty.
                c.      Counsel believes that the Defendant's decision to enter into this Agreement


                                              Page 12 of 13
Case 2:19-cr-20020-PKH Document 83                        Filed 08/22/19 Page 13 of 13 PageID #: 199




                          is an informed and voluntary one.


                  PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

            26.     The Defendant and his attorney both acknowledge that this Plea Agreement

  constit_utes the entire agreement of the parties. Further, all parties agree that there are no oral

  agreements or promises which have been made to induce the Defendant to change his plea to

  guilty.

                                   ~Av--------+- s_t__,2019.
                                            5  ,.,...._...r




                                                              DUANE (DAK) KEES
                                                              UNITED STATES ATTORNEY




  AUBREY BARR
  Attorney for Defendant
                                                              By:

                                                                    c~i~
                                                                    Assistant U.S. Attorney




                                             Page 13 of 13
